J-S67023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOSE ANTONIO RAMOS                         :
                                               :
                       Appellant               :   No. 1766 MDA 2018

              Appeal from the PCRA Order Entered October 4, 2018
      In the Court of Common Pleas of Luzerne County Criminal Division at
                        No(s): CP-40-CR-0003982-2012


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                        FILED FEBRUARY 12, 2020

        Appellant, Jose Antonio Ramos, appeals from the Order entered October

4, 2018, which dismissed his Petition for collateral relief filed under the Post

Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We vacate the Order

and remand with instructions.

        In January 2014, a jury convicted Appellant for Failure to Comply with

Registration Requirements.1 Appellant timely appealed; this Court affirmed

the Judgment of Sentence, and the Pennsylvania Supreme Court denied his

Petition for allowance of appeal. Commonwealth v. Ramos, 122 A.3d 441

(Pa. Super. 2015) (unpublished memorandum), appeal denied, 126 A.3d 1284

(Pa. 2015).
____________________________________________


*   Former Justice specially assigned to the Superior Court.

118 Pa.C.S. § 4915(a)(3) (effective July 5, 2012 to December 19, 2012).
Appellant’s conduct occurred prior to the expiration of the statute.
J-S67023-19



      In December 2015, Appellant timely filed a Petition for collateral relief,

inter alia, challenging the legality of his sentence. Petition, 12/15/15. The

PCRA court denied relief, and Appellant timely appealed.        PCRA Ct. Order,

11/22/16; Notice of Appeal, 12/20/16.

      During the pendency of Appellant’s appeal to this Court, our Supreme

Court issued its decision in Commonwealth v. Muniz, 164 A.3d 1189 (Pa.

2017) (concluding that the retroactive application of the Sexual Offender

Registration   and   Notification   Act   (“SORNA”)     violated   constitutional

prohibitions of ex post facto laws). Shortly thereafter, this Court determined

that Muniz announced a new substantive rule and that “[t]he United States

Constitution requires state collateral review courts to give retroactive effect to

new substantive rules of constitutional law[.]” Commonwealth v. Rivera-

Figueroa, 174 A.3d 674, 678 (Pa. Super. 2017) (citing Montgomery v.

Louisiana, 136 S. Ct. 718 (2016)). Because the appellant therein had timely

sought collateral relief, we concluded that the appellant could amend his initial

timely petition to include a Muniz claim. Id. at 679.

      In this case, Appellant is similarly situated. Appellant challenged the

legality of his sentence by timely filing a PCRA Petition. The PCRA court denied

relief, and Appellant timely appealed.     During the pendency of his appeal,

Muniz issued.     Expressly citing Rivera-Figueroa, we vacated the PCRA

Court’s Order and remanded for consideration of Appellant’s Muniz claim.

Commonwealth v. Ramos, No. 605 MDA 2017 (Judgment Order, filed

4/11/18).

                                      -2-
J-S67023-19



      On remand, the PCRA court misconstrued our prior Order. We did not

remand with instructions for the court to entertain a new collateral petition

and, therefore, consider whether this new petition was timely. See PCRA Ct.

Op., 5/28/19. Rather, in citing Rivera-Figueroa, we directed the PCRA court

to consider Appellant’s Muniz claim as an amendment to his initial, timely

Petition.

      Accordingly, we are constrained to vacate the PCRA Court’s October 4th

Order and again remand for further proceedings. On remand, the PCRA court

shall consider Appellant’s Muniz claim as an amendment to his initial, timely

PCRA Petition.

      Order vacated. Case remanded for further proceedings consistent with

this decision. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/12/2020




                                      -3-